UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 J & J Sports Productions, Inc.,                                        11/21/2019

                                   Plaintiff,
                                                          1:19-cv-03100 (LTS) (SDA)
                    -against-
                                                          ORDER SCHEDULING
 Johnny Velasquez, et al.,                                SETTLEMENT CONFERENCE

                                   Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Monday,

December 9, 2019 at 9:30 a.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street,

New York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at http://www.nysd.uscourts.gov/judge/Aaron.

       The Clerk of the Court shall mail this Order to pro se Defendant. Chambers will provide

this Order to pro se Defendant by e-mail.

SO ORDERED.

DATED:         New York, New York
               November 21, 2019

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
